DETAILED ACTION
This Office Action is responsive to the proposed After Final (AF) amendment filed on 02/22/2021, pursuant to the current practice of After Final Response under 37 CFR 1.116
Status of the claims:
Claims 4-5, 11-12, 16, 19-20 are cancelled.
Claims 1-3, 6-10, 13-15, and 17-18 are pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendments
Receipt is acknowledged of the Applicant’s request for entry of the Amendment dated 0/22/2021. By this amendment: Claims 1, 9, and 17 have been amended, 5, 12 and 20 have been cancelled.

Response to claims Rejection under 35 U.S.C. § 103
The After Final (AF) amendment filed Feb. 22, 2021, pursuant to the current practice of After Final Response under 37 CFR 1.116 have been fully considered. The Examiner has thoroughly reviewed the amendment in the AF response, wherein the amendment to independent claims 1, 9 and 17 incorporate subject matters of allowable dependent claims 5, 12 and 20. Specifically, in this amendment, features of dependent claim 5 are incorporated into present claim 1; features of dependent claim 12 are incorporated into present claim 9; and features of dependent claim 20 are incorporated into present claim 17. In view of said claims amendment, specifically the amendment to the independent claims 1, 9 and 17, and full consideration of the Applicants Remarks made in the Response After Final Action, the rejection of  all the pending claims under 35 U.S.C. § 103 made in the Final Office action dated 12/23/2020 has been withdrawn. 

Allowable Subject Matter
The Pending claims 1-3, 6-10, 13-15, and 17-18 are determined to contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of in view of the Applicant’s claims amendments filed on 02/22/2021, pursuant to the current practice of After Final Response under 37 CFR 1.116, that is used to overcome all the pending claims rejection under the 35 U.S.C. § 103 and full consideration of the Applicants Remarks made in the Response After Final Action, the claimed subject matter in pending claims 1-3, 6-10, 13-15, and 17-18 is patentably distinguishable from the prior art;  therefore is allowable. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the underlined portion, as recited in independent claims 1, 9, 17 and their dependent claims.  

Regarding Claim 1
(Currently Amended) An operation method of a terminal in a communication system, the operation method comprising: transmitting capability information of the terminal to an access node (AN); receiving first configuration information of a network cluster configured based on the capability information from the AN; transmitting a sounding reference signal (SRS) in a beamforming scheme through resources indicated by the first configuration information; receiving second configuration information of a user cluster configured inside the network cluster based on a measurement result of the SRS from the AN; and performing cooperative communication with ANs belonging to the user cluster, which are indicated by the second configuration information, wherein the receiving of the first configuration information comprises: receiving, from the AN, a radio resource control (RRC) message including configuration information of SRS resource sets including an index of an SRS resource set, information indicating a number of SRS resources constituting an SRS resource set, information indicating a number of ports per SRS resource, and time domain behavior information; and receiving, from the AN, downlink control information (DCI) including information indicating an SRS resource set used for transmission of the SRS among the SRS resource sets.

Regarding Claim 9
 (Currently Amended) An operation method of an access node (AN) in a communication system, the operation method comprising: receiving capability information from a terminal; transmitting the capability information to a centralized processor (CP); receiving first configuration information of a network cluster configured based on the capability information from the CP; transmitting the first configuration information to the terminal; measuring a beam state based on a sounding reference signal (SRS) received from the terminal through resources indicated by the first configuration information; transmitting beam measurement information to the CP; receiving second configuration information of a user cluster configured inside the network cluster based on the beam measurement information from the CP; transmitting the second configuration information to the terminal; and providing a communication service to the terminal by performing cooperative communication with ANs belonging to the user cluster, which are indicated by the second configuration information, wherein the transmitting the first configuration information to the terminal comprises: transmitting, to the terminal, a radio resource control (RRC) message including configuration information of SRS resource sets including an index of an SRS resource set, 4Application No.: 16/690,658Docket No.: ESA-175 information indicating a number of SRS resources constituting an SRS resource set, information indicating a number of ports per SRS resource, and time domain behavior information; and transmitting, to the terminal, downlink control information (DCI) including information indicating an SRS resource set used for transmission of the SRS among the SRS resource sets.

Regarding Claim 17
(Currently Amended) A terminal in a communication system, the terminal comprising a processor and a memory storing at least one instruction executable by the perform cooperative communication with ANs belonging to the user cluster, which are indicated by the second configuration information, wherein when the first configuration information is received from the AN, the at least one instructions further causes the processor to: receive, from the AN, a radio resource control (RRC) message including configuration information of SRS resource sets including an index of an SRS resource set, information 6Application No.: 16/690,658Docket No.: ESA-175 indicating a number of SRS resources constituting an SRS resource set, information indicating a number of ports per SRS resource, and time domain behavior information; and receive, from the AN, downlink control information (DCI) including information indicating an SRS resource set used for transmission of the SRS among the SRS resource sets.

Regarding Claims 2-3, 6-8, 10, 13-15, and 18
Claims 2-3, 6-8, 10, 13-15, and 18 are dependent claims having claims 1, 9, and 17 as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are US2019/0081688 to Deenoo et al. (“Deenoo”) and US20160050575 to Seo et al. (“Seo”). These prior arts are considered pertinent because, they are related specifically to method/apparatus for transmitting and receiving signals by using hybrid beamforming technologies. With regard to the claimed subject matter in the instant application, the cited prior art, for example Deenoo discloses an operation method of a terminal (e.g. Fig. 1, Abstract), the operation method comprising: transmitting capability information of the terminal to an access node (AN) (e.g. Fig. 10 and Paras [0021], [0107]); receiving first configuration information of a network cluster configured based on the capability information from the AN (e.g. Fig. 10, Paras [0107], [0108],[0110], [0123]); transmitting a sounding reference signal (SRS) in a beamforming scheme through resources indicated by the first configuration information (Fig. 10, Paras [0108], [0121]) ; receiving second configuration information of a user cluster configured […] based on a measurement result of the SRS from the AN (e.g. Fig. 10, [0108], [0121]); and performing […] communication with ANs belonging to the user cluster, which are indicated by the second configuration information (e.g. Fig. 10, Paras [0098]-[0099], [0108], [0110]), wherein the receiving of the first configuration information (e.g. Fig. 10, Paras [0107], [0108]) comprises: receiving, from the AN, a radio resource control (RRC) message including configuration information of SRS resource sets (e.g. Fig. 10, Paras [0108], [0121]: receives RRC message with SRS set); and receiving, from the AN, downlink control information (DCI) including information indicating an SRS resource set used for transmission of the SRS among the SRS resource sets (e.g. Fig. 10, [0108], [0116]-[0117]). Seo teaches or suggests (e.g. Seo, Paras [0095], [0096]) a method/apparatus for performing a cooperative (CoMP) communication with Access Network/s, specifically, performing measurement by a terminal in a wireless communications system, wherein the configuration information of the terminal is configured inside the network cluster based on a measurement result. The method/apparatus for performing the cooperative (CoMP) communication including the steps of: receiving from a first transmission point uplink-downlink structures associated respectively with a second transmission point and a third transmission point; and determining at least one measurement set based on the received uplink-downlink structures, wherein each measurement set consists of the sub-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632
3/15/2021